McCLELLAN, J.
By the terms of section 3064 of the Code (1886) the relation of landlord and tenant existed between the parties to this suit in respect of the corn sued for. The property therefore belonged to the tenant, the plaintiff, and the defendant, the landlord, had a lien on it for the payment of the rent. It follows that plaintiff was entitled to the possession of the property; and the court did not err, there being' no conflict in the evidence, in giving' the affirmative charge in his faAror.
Affirmed.